Dear Ms. McGaha:
This office is in receipt of your request for an opinion of the Attorney General in regard to the title for a professional accounting corporation. You indicate your office has received a request from an accounting firm to use the title "A Professional Certified Public Accounting Corporation" or "A Professional Certified Public Accounting Firm". You question whether the proposed titles are legally permissible.
R.S. 12:1013, entitled "The Corporate Name", provides that the corporate name shall consist of the full or last name or names of present or former shareholders or the predecessor accounting firm and "shall end with one of the phrases which may be in parenthesis "A Professional Accounting Corporation", "A Professional Corporation" or "A Corporation of Certified Public Accountants".
We must conclude that the list is not simply suggestive, but by the statutory use of the word "shall", it is mandatory that the corporation title end with one of the designated phrases. The requirements of the statute must be strictly followed.
We note in Ready Portion Meat v. Michael's,542 So. 2d 207 (La.App. 1989), the court held that absent fraud or deceit there is no prohibition against a corporation contracting and doing business under a trade name other than its corporate name, but may be sued under a trade name or registered corporate name.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                             RICHARD P. IEYOUB Attorney General
                             By: ___________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR
Date Received: June 20, 1996 Date Released:
BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL